UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended December 31, 2009 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 000-53815 APM – QIM FUTURES FUND, L.P. (Exact name of registrant as specified in its charter) DELAWARE (State or other jurisdiction of incorporation or organization) 27-0473854 (I.R.S. Employer Identification No.) c/o ALTEGRIS PORTFOLIO MANAGEMENT, INC. 1202 Bergen Parkway, Suite 212 Evergreen, Colorado 80439 (Address of principal executive offices) (zip code) (858) 459-7040 Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act:Limited Partnership Interests Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YesoNo x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. YesoNo x Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo o Indicate by check mark if the disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyx Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes oNo x State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter. Not Applicable. DOCUMENTS INCORPORATED BY REFERENCE None. 2 PART I BUSINESS (a)General Development of Business APM – QIM Futures Fund, L.P. (the “Partnership”) was organized as a Delaware limited partnership in June 2009 and commenced operations following an initial closing on October 1, 2009.The Partnership is a commodity pool engaged in speculative trading across a broad range of futures contracts and currencies.The Partnership may in the future trade options on futures contracts and forward contracts (together with futures contracts and currencies, “Commodity Interests”).The Partnership’s objective is to produce long-term capital appreciation through growth, and not current income.Under the Partnership’s Agreement of Limited Partnership (the “Limited Partnership Agreement”), Altegris Portfolio Management, Inc. (d/b/a APM Funds), an Arkansas corporation (“APM Funds” or the “General Partner”), serves as general partner of the Partnership and has sole responsibility for management and administration of all aspects of the Partnership’s business.Investors purchasing limited partnership interests (the “Interests”) in the Partnership (“Limited Partners” and together with the General Partner, “Partners”) have no rights to participate in the management of the Partnership. APM Funds, the General Partner of the Partnership, is registered with the Commodity Futures Trading Commission (“CFTC”) as a Commodity Pool Operator (“CPO”), and is a member of the National Futures Association (“NFA”).In 2007, Altegris Portfolio Management, Inc. began doing business as APM Funds.Quantitative Investment Management LLC, a Virginia limited liability company formed in May 2003, acts as the Partnership’s trading advisor (“QIM” or the “Advisor”).QIM became registered as a Commodity Trading Advisor (“CTA”) in 2004 and a CPO in 2005 and is a member of NFA. Altegris Investments, Inc. (“Altegris”), an affiliate of the General Partner, acts both as the Partnership’s introducing broker (“Introducing Broker”) and as a selling agent.Altegris is registered with the CFTC as a CTA and an Introducing Broker and with the Securities and Exchange Commission (“SEC”) as a broker-dealer. The Partnership’s term will end upon the first to occur of the following: receipt by the General Partner of an election to dissolve the Partnership at a specified time by Limited Partners owning more than 50% of the Interests then outstanding, notice of which is sent by registered mail to the General Partner not less than ninety (90) days prior to the effective date of such dissolution; withdrawal, admitted or court decreed insolvency or dissolution of the General Partner unless at such time there is at least one remaining General Partner in the Partnership; or any event that makes it unlawful for the existence of the Partnership to be continued or requiring termination of the Partnership. The Partnership is not required to be, and is not, registered under the Investment Company Act of 1940, as amended. As of February 28, 2010, the aggregate net asset value of the Interests in the Partnership before redemptions was $41,508,728.The Partnership operates on a calendar fiscal year and has no subsidiaries. The Partnership offers three “classes” of Interests: Class A, Class B and Institutional Interests (each, a “Class of Interest”).The Classes of Interests differ from each other only in the fees that they pay and the applicable investment minimums. (b)Financial Information About Segments The Partnership’s business constitutes only one segment for financial reporting purposes—i.e., a speculative “commodity pool.”The Partnership does not engage in sales of goods or services.Financial information regarding the Partnership’s business is set forth in the Partnership’s financial statements, included herewith. (c)Narrative Description of Business Altegris Portfolio Management, Inc., an Arkansas corporation formed in 1985 as Rockwell Futures Management, Inc. (“Rockwell”), serves as general partner of the Partnership.It became a member of NFA in November 1985 and has been a CFTC registered CPO since December 1985.It was also registered as a CTA from 3 December 1985 until January 2002.It has also been registered with the State of California as an investment adviser since March 2004. Quantitative Investment Management LLC is a Virginia limited liability company that serves as commodity trading advisor to the Partnership.QIM became registered as a CTA in 2004 and a CPO in 2005 and is a member of NFA. Predictive Modeling.QIM believes that financial markets are not entirely efficient and that numerous small inefficiencies exist and can be exploited through the prudent use of robust analysis and predictive technologies. QIM currently employs several thousand quantitative trading models that utilize pattern recognition to predict short-term price movements in global futures markets.All models are tested across large data sets that expose them to a wide range of market, economic, and political environments, as well as a wide range of time frames and interactions.Only those models that prove to be the most robust, statistically significant, and conceptually diverse are used in actual trading.The resultant system of models offers what QIM believes to be reliable signals that guide market timing and trade allocation. QIM’s trading strategies and models may be revised from time to time as a result of ongoing research and development seeking to devise new strategies and systems as well as to improve current methods.The strategies and systems used by QIM in the future may differ significantly from those currently in use due to changes resulting from this research, and Limited Partners will not be informed of these changes as they may occur. Risk Management. QIM applies risk management procedures that take into account the price, size, volatility, liquidity, and inter-relationships of the contracts traded.The Partnership’s positions are generally balanced in a manner that allocates approximately equal amounts of measured risk to as many distinct markets as possible and during significant drawdowns in equity, QIM will reduce market exposure by scaling back the Partnership’s overall leverage. Trading.QIM’s trading is generally approximately 95% systematic and 5% discretionary.All facets of the predictive models, risk management, and trade allocation are fully automated or proceduralized.In this sense, the trading is systematic.Discretion of QIM, however, plays a significant role in the pursuit of improvements to the Program. QIM has different time horizons for the execution of certain trades.For example, QIM may have certain trades executed at the beginning of the trading day while giving the executing broker limited discretion with respect to other trades. Markets Traded.QIM currently trades or monitors the following markets, but may add or delete markets from this universe of tradable markets in its discretion if QIM’s research demonstrates that such an addition or deletion would enhance the program’s performance: Currencies Stock Indices Interest Rates Euro E-Mini S&P 500 (USA) US 10-Year Note British Pound E-Mini Nasdaq 100 (USA) US 30-Year Bond Japanese Yen E-Mini Russell 2000 (USA) US 2 Year Note Australian Dollar DAX (Germany) US 5 Year Note Canadian Dollar DJ Euro Stoxx 50 (Europe) Eurodollar Mexican Peso FTSE 100 (Great Britain) Euro-Bund Swiss Franc Nikkei 225 (Japan) Euribor KOSPI Euro-Schatz Energies Hang Seng (Hong Kong) Euro-Bobl Globex Crude Oil S&P ASX 200 (Australia) Long Gilt Brent Crude Oil MSCI Taiwan Short Sterling London WTI Crude Oil FTSE/JSE Top 40 (South Africa) JGB Natural Gas CAC-40 (France) Heating Oil AEX (Netherlands) Unleaded Gas S&P/MIB (Italy) GasOil IBEX 35 (Spain) 4 Grains Softs Metals Corn Cocoa Gold Soybeans Coffee Silver Wheat Cotton Copper Sugar All markets are futures markets or interbank currency markets. QIM seeks to profitably trade each of these markets while taking advantage of the diversification available from such a varied list of futures contracts.QIM’s trading program often takes opposing long and short positions within the same or related classes of correlated futures, which, taken in conjunction with the effect of diversification across a broad range of contracts, generally results in reduced market exposure than trading a single market with similar leverage. A substantial portion of the equity in the Partnership’s account is invested in U.S. government and agency securities and other liquid, high-quality instruments at the direction of the Custodian (as defined below).QIM will target an average margin to equity level of between 5% and 20%.The actual percentage of assets committed to margin at any time may be higher or lower than the target level. It is expected that between 5% and 20% of the Partnership’s assets generally will be held as initial margin or option premiums (in cash or U.S. Treasury Department (“Treasury”) securities) in the Partnership’s brokerage accounts at its clearing broker, Newedge USA, LLC (“Newedge USA”), a futures commission merchant (“FCM”), and available for trading by QIM in Commodity Interests on behalf of the Partnership.Interest on Partnership assets held at Newedge USA in cash or Treasury securities will be credited to the Partnership as described under “Charges.”Depending on market factors, the amount of margin or option premiums held at Newedge USA could change significantly, and all of the Partnership’s assets are available for use as margin.The Partnership may also retain other brokers and/or dealers from time to time to clear or execute a portion of Partnership trades made by QIM. With respect to Partnership assets not held at Newedge USA as described above, but deposited with Wilmington Trust Company (the “Custodian”), the portion not held in checking, money market or other bank accounts (and used to pay Partnership operating expenses) will be invested in liquid, high-quality short-term securities at the direction of the Custodian or its sub-advisor, Wilmington Trust Investment Management, LLC, an affiliate of the Custodian that is registered with the SEC as an investment adviser.The Partnership’s custody and investment management agreement with the Custodian permits the Custodian to invest in U.S. government and agency securities, other securities or instruments guaranteed by the U.S. government or its agencies, CDs, time deposits, banker’s acceptances, commercial paper and repurchase agreements — subject in each case to specific diversification, credit quality and maturity limitations. The Custodian may use sub-advisers to attempt to increase yield enhancement.The General Partner may direct that a portion of Partnership assets be deposited with other custodians and retain other sub-advisers for the purpose of attempting to increase yield enhancement via other cash management arrangements. The percentage of the Partnership’s assets deposited with these firms is also subject to change in the General Partner’s sole discretion.The Partnership’s assets will not be commingled with the assets of any other person.Depositing the Partnership’s assets with banks or Newedge USA, or other clearing brokers, as segregated funds is not commingling for these purposes. The Partnership pays all of its ongoing liabilities, expenses and costs, including the charges described in the chart below.Additional explanation of certain terms used in the chart below immediately follows it. 5 Entity Form of Compensation Amount of Compensation APM Funds (General Partner) Management fee Class A Interests:0.104% of the “management fee net asset value” (see certain terms and definitions below) of the month-end capital account balances of all Class A Interests (1.25% per annum). Class B Interests:0.104% of the management fee net asset value of the month-end capital account balances of all Class B Interests (1.25% per annum). Institutional Interests:0.0625% of the management fee net asset value of the month-end capital account balances of all Institutional Interests (0.75% per annum). Various Organizational and initial offering costs Actual organizational and initial offering costs incurred are estimated to be $64,000.The Partnership will reimburse the General Partner for the organizational and initial offering costs advanced in monthly installments over a 60-month period, beginning with the thirteenth month the Partnership commences operations; provided that if the Partnership is liquidated prior to the General Partner being fully reimbursed, the General Partner, not the Partnership, shall bear the amount of the unreimbursed organizational and initial offering costs. Altegris, as selling agent; other selling agents Continuing compensation Class A Interests: 0.166% of the “month-end net asset value” (see certain terms and definitions below) apportioned to each Class A Interest sold by selling agents (2% per annum). Institutional Interests (if applicable and as disclosed to the Institutional Interest investor): 0.0417% of the month-end net asset value apportioned to any Institutional Interest whose selling agent elects to receive continuing compensation (0.50% per annum). Quantitative Investment Management LLC (QIM or the Advisor) Incentive fee 30% of quarterly Trading Profits (see certain terms and definitions below) applicable to each Class of Interest will be paid at the end of each quarter by the Partnership to QIM.Trading Profits are calculated without regard to interest income and after reduction for brokerage charges and administrative and management fees, but without reduction for any other Partnership expenses. Newedge USA (Clearing Broker); other clearing brokers Brokerage commissions, transaction fees and interest income Brokerage commission charges of $9.75 per round-turn for trades on both U.S. exchanges and most foreign exchanges. Brokerage commissions for certain contracts on some foreign exchanges may be substantially higher.Commission rates per round-turn charged by clearing brokers other than Newedge USA, if any, may differ and could be higher.Newedge USA may maintain Partnership assets on deposit with them in cash or Treasury securities and will credit the Partnership with the lesser of actual interest earned by the Partnership or 95% of the 30 day Treasury bill rate. Altegris (Introducing Broker) Brokerage charges, commissions, transaction fees and interest income Monthly brokerage charges equal to the greater of (A) actual commissions of $9.75 per round-turn (higher for certain exchanges or commodities) multiplied by number of round-turn trades, which amount includes other transaction costs; or (B) an amount equal to 0.125% of the management fee net asset value of all Interest holders’ month-end capital account balances (1.50% annually).If actual monthly commissions and transaction costs in (A) above are less than the amount in (B) above, the Partnership will pay the difference to the Introducing Broker as payment for brokerage-related services.In any month when the amount in (A) is greater than the amount in (B) above, the Partnership pays only the amount described in (A) above. Also, Newedge USA will pay Altegris a portion of the brokerage commissions and transaction fees it receives from the Partnership. Newedge USA will also pay Altegris a portion of the interest income it receives on the Partnership’s assets on deposit with it. 6 Various service providers Periodic operating expenses, fixed administrative fee, fees of the Custodian and its sub-advisor, and other expenses The Partnership generally pays its operating expenses as they are incurred.However, during at least the first twelve months after the Partnership commences trading, the General Partner has agreed to limit the operating expenses paid by the Partnership to 1/12th of 0.5% of the month-end capital account balances of all Interests for such month (the “Operating Expense Cap”).To the extent that (A) such expenses are greater than the Operating Expense Cap for any month or (B) the Operating Expense Cap exceeds such expenses for any month, the excess expenses or remaining portion of the Operating Expense Cap will carry over to the following month(s) and be included in the calculation of the Operating Expense Cap for such month(s).In the event that the operating expenses during the first twelve months of trading operations exceed the Operating Expense Cap, such excess will be borne by the General Partner. A fixed administrative fee of 0.0275% of the management fee net asset value of the month-end capital account balance of all Class A and Class B Interests is payable to the General Partner to help defray the ongoing expenses of operating the Partnership (0.333% per annum). Extraordinary expenses For example, indemnification expenses, litigation expenses and other non-recurring expenses.Due to the nature of these expenses, they are not subject to estimate. “Capital account balance” means the net asset value attributable to each Partner’s capital account, consisting of initial and additional capital contributions, less withdrawals of capital and any distributions made to Partners, and other adjustments as set out in the Limited Partnership Agreement, including, but not limited to, adjustments for deductions of fees and expenses, and for net profits, net losses and tax allocations. “Management fee net asset value” means the net asset value apportioned to each Partner’s capital account at the beginning of the month, before deduction for any accrued incentive fees related to the current quarter.Net asset value is to be determined on the basis of United States generally accepted accounting principles, consistently applied, unless otherwise specified.Management fee net asset value will include the sum of all cash, U.S. Government obligations or other securities at market value, accrued interest receivable, and the current market value of all open Commodity Interest positions, as indicated by the settlement prices determined by the exchanges on which such positions are maintained. “Month-end net asset value,” as used in the computation of selling agents’ continuing compensation, is calculated prior to any adjustment for subscriptions or redemptions effective for the end of the month. “Trading Profits” (for purposes of calculating incentive fees paid by the Partnership to QIM only) during a calendar quarter means cumulative realized and change in unrealized profits and losses during the quarter which result from QIM’s trading (over and above the aggregate of previous period profits as of the end of any prior quarter) without regard to interest income and after reduction for brokerage charges, General Partner administrative and management fees. “Incentive fees” payable to QIM on Trading Profits are accrued for purposes of calculating net asset value only.Incentive fees are calculated separately for each Limited Partner’s Interest.If Trading Profits for a quarter as to an Interest are negative, such losses shall constitute a “Carryforward Loss” for the beginning of the next quarter.No incentive fees are payable as to any Interest until future Trading Profits as to that Interest for the following quarters exceed any Carryforward Loss.Therefore, QIM will not receive an incentive fee unless it generates new Trading Profits for an Interest.An incentive fee will not be refunded by virtue of subsequent losses.If a Limited Partner makes a partial redemption from the Partnership when there is a Carryforward Loss with respect to its capital account, the amount of the Carryforward Loss for such Limited Partner will be reduced for future periods by the ratio obtained by dividing the amount of the redemption by such Limited Partner’s capital account prior to such 7 redemption.If all or some of a Limited Partner’s Interest is redeemed at any time other than on a calendar quarter-end, the effective date of such redemption will be treated as a calendar quarter-end for purposes of determining the amount of such incentive fee and the definition of Trading Profits, and the applicable incentive fee at such time will be charged to the redeeming Limited Partner in the proportion that the redeemed Interest bears to such Limited Partner’s total Interest immediately before the redemption. Item 101(h)(4)(xi) is not applicable; the Partnership has no employees. (h)Regulation APM Funds is registered with the CFTC as a CPO and QIM is registered with the CFTC as a CPO and CTA.Both APM Funds and QIM are also members of NFA. The CFTC has delegated to NFA responsibility for the registration of “commodity trading advisors,” “commodity pool operators,” “futures commission merchants,” “introducing brokers” and their respective associated persons and “floor brokers” and “floor traders.”The Commodity Exchange Act requires commodity pool operators such as APM Funds, commodity trading advisors such as QIM and commodity brokers or FCMs such as Newedge USA and introducing brokers such as Altegris to be registered and to comply with various reporting and record keeping requirements.CFTC regulations also require FCMs and certain introducing brokers to maintain a minimum level of net capital.In addition, the CFTC and certain commodities exchanges have established limits referred to as “speculative position limits” on the maximum net long or net short speculative positions that any person may hold or control in any particular futures or options contracts traded on U.S. commodities exchanges.All accounts owned or managed by QIM will be combined for position limit purposes.QIM could be required to liquidate positions held for the Partnership in order to comply with such limits.Any such liquidation could result in substantial costs to the Partnership.In addition, many futures exchanges impose limits beyond which the price of a futures contract may not trade during the course of a trading day, and there is a potential for a futures contract to hit its daily price limit for several days in a row, making it impossible for QIM to liquidate a position and thereby experiencing a dramatic loss.Currency forward contracts currently are not subject to regulation by any U.S. government agency. Financial Information About Geographic Areas The Partnership has no operations in foreign countries although it trades on foreign exchanges and other non-U.S. markets.The Partnership does not engage in sales of goods or services. ITEM 1A: RISK FACTORS Not required. ITEM 1B: UNRESOLVED STAFF COMMENTS Not applicable. ITEM 2: PROPERTIES The Partnership does not own or use any physical properties in the conduct of its business.Employees of Altegris perform all administrative services for the Partnership from offices at 1202 Bergen Parkway, Suite 212, Evergreen, Colorado 80439 or at 1200 Prospect St., Suite 400, La Jolla, California 92037. ITEM 3: LEGAL PROCEEDINGS The Partnership is not aware of any pending legal proceedings to which either the Partnership is a party or to which any of its assets are subject.In addition there are no pending material legal proceedings involving APM Funds.The Partnership has no subsidiaries. ITEM 4: REMOVED AND RESERVED 8 PART II ITEM 5: MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASE OF EQUITY SECURITIES (a)Market information There is no trading market for the Interests, and none is likely to develop.Interests may be redeemed or transferred subject to the conditions imposed by the Limited Partnership Agreement. (b)Holders As of March 1, 2010 the Partnership had 537 holders of Interests. (c)Dividends APM Funds has sole discretion in determining what distributions, if any, the Partnership will make to its investors.To date no distributions or dividends have been paid on the Interests, and APM has no present intention to make any. (d)Securities Authorized for Issuance under Equity Compensation Plans None. (e)Recent Sales of Unregistered Securities; Use of Proceeds from Registered Securities The Partnership did not sell any unregistered securities within the past three years which have not previously been included in the Partnership’s Quarterly Reports on Form 10-Q or in a Current Report on Form 8-K. (f)Issuer Purchases of Equity Securities Pursuant to the Limited Partnership Agreement, Limited Partners may redeem their Interests in the Partnership as of the end of any calendar month upon fifteen (15) days’ written notice to the General Partner. The redemption of capital from capital accounts by Limited Partners has no impact on the value of the capital accounts of other Limited Partners. The following table summarizes Limited Partner redemptions during the fourth calendar quarter of 2009: Month Ended AmountRedeemed October 31, 2009 $ November 30, 2009 0 December 31, 2009 0 Total $ ITEM 6: SELECTED FINANCIAL DATA Not required. ITEM 7: MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Reference is made to “Item 8. Financial Statements and Supplementary Data.” The information contained therein is essential to, and should be read in conjunction with, the following analysis. 9 (a)Liquidity The Partnership’s assets are generally held as cash or cash equivalents, which are used to margin the Partnership’s futures positions and are sold to pay redemptions and expenses as needed.Other than any potential market-imposed limitations on liquidity, the Partnership’s assets are highly liquid and are expected to remain so.Market-imposed limitations, when they occur, can be due to limited open interest in certain futures markets or to daily price fluctuation limits, which are inherent in the Partnership’s futures trading.A portion of the Partnership’s assets not used for margin and held with the Custodian are invested in liquid, high quality securities. Through December 31, 2009 the Partnership experienced no meaningful periods of illiquidity in any of the markets traded by the Advisor on behalf of the Partnership. (b)Capital Resources The Partnership raises additional capital only through the sale of Interests and capital is increased through trading profits (if any) and interest income. The Partnership does not engage in borrowing. The amount of capital raised for the Partnership should not have a significant impact on its operations, as the Partnership has no significant capital expenditure or working capital requirements other than for capital to pay trading losses, brokerage commissions and expenses. Within broad ranges of capitalization, the Partnership’s trading positions should increase or decrease in approximate proportion to the size of the Partnership. The Partnership participates in the speculative trading of commodity futures contracts and may trade options on futures contracts, substantially all of which are subject to margin requirements.The minimum amount of margin required for each contract is set from time to time in response to various market factors by the respective exchanges.Further, the Partnership’s FCMs and brokers may require margin in excess of minimum exchange requirements. All of the futures contracts currently traded by the Advisor on behalf of the Partnership are exchange-traded.The risks associated with exchange-traded contracts are generally perceived to be less than those associated with over-the-counter transactions because, in over-the-counter transactions, the Partnership must rely solely on the credit of its trading counterparties, whereas exchange-traded contracts are generally, but not universally, backed by the collective credit of the members of the exchange.In the future, the Partnership anticipates that it will enter into non-exchange-traded foreign currency contracts and be subject to the credit risk associated with counterparty non-performance. The Partnership bears the risk of financial failure by Newedge USA and/or other clearing brokersor counterparties with which the Partnership trades. (c)Results of Operations Performance Summary The Partnership’s success depends primarily upon QIM’s ability to recognize and capitalize on market trends in the sectors of the global commodity futures markets in which it trades.The Partnership intends to produce long-term capital appreciation through growth, and not current income.The past performance of the Partnership is not necessarily indicative of future results. The Partnership commenced operations on October 7, 2009.During the fourth quarter of 2009, the Partnership achieved net realized and unrealized losses of $895,208 from its trading of commodity futures contracts including brokerage commissions of $65,454.The Partnership accrued total expenses of $137,232, including $43,291 in management fees paid to the General Partner, and $83,792 in service and professional fees.The Partnership earned $16,661 in interest income during 2009.An analysis of the profits and losses generated from the Partnership’s commodity futures trading activities for the fourth quarter of 2009 is set forth below. Fourth Quarter 2009.The Partnership struggled through the end of October as major stock index futures sold off at month-end on the decline of equity markets.After a very strong run on the long side of the equity markets, the Partnership initiated short positions during the month, but the equity markets did not start heading south until the Partnership was once again bullish. Gold futures climbed to an all-time high and crude oil prices rose as the 10 U.S. Dollar weakened.The Partnership rebounded at the start of November as holdover equity positions, which had contributed to the prior month’s drawdown, rallied during the first week.At month-end, with the Partnership long, the Yen hit a 14-year high versus the U.S. Dollar.The metals and agricultural sectors also provided meaningful boosts to the Partnership.Gold made up the bulk of gains in metals while gains in agricultural commodities were more evenly distributed across corn, soybeans and wheat trading.The Partnership was down for the month of December, struggling through particularly difficult market conditions at the beginning of the month. The Partnership’s long positions in foreign currencies dropped as the U.S. Dollar reacted strongly to better than expected U.S. employment numbers.The Partnership’s interest rate trading also suffered as rates reacted strongly to the employment report. Interest rate futures contributed positively, but gold trading experienced losses. (d)Off-Balance Sheet Arrangements The Partnership does not engage in off-balance sheet arrangements with other entities. (e)Contractual Obligations Not required. (f)Critical Accounting Estimates APM Funds believes that the Partnership's most critical accounting estimates relate to the valuation of the Partnership's assets.Futures and options on futures contracts are valued using the primary exchange’s closing price.Forward currency contracts are stated at fair value using spot currency rates provided by Newedge USA, LLC and adjusted for interest rates and other typical adjustment factors. United States government agency securities are generally valued based on quoted prices in active markets.Corporate notes and repurchase agreements are generally valued at cost given their short duration from the time of purchaseSecurity transactions are recorded on the trade date.Realized gains and losses from security transactions are determined using the identified cost method.Assets and liabilities denominated in currencies other than the U.S. dollar are translated into U.S. dollars at the rates in effect at the date of the statement of financial condition.Income and expense items denominated in currencies other than the U.S. dollar are translated into U.S. dollars at the rates in effect during the period.Gains and losses resulting from the translation to U.S. dollars are reported in income currently. The Partnership’s financial statements are presented in accordance with accounting principles generally accepted in the United States of America, which require the use of certain estimates made by the Partnership’s management.Actual results could differ from those estimates.Based on the nature of the business and operations of the Partnership, the APM Funds believes that the estimates utilized in preparing the Partnership’s financial statements are appropriate and reasonable, however actual results could differ from these estimates.The estimates used do not provide a range of possible results that would require the exercise of subjective judgment.APM Funds further believes that, based on the nature of the business and operations of the Partnership, no other reasonable assumptions relating to the application of the Partnership’s critical accounting estimates other than those currently used would likely result in materially different amounts from those reported. ITEM 7A:QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Not required. ITEM 8: FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA Financial statements required by this item are included herewith following the Index to Financial Statements and are incorporated by reference into this Item 8. Because the Partnership is a Smaller Reporting Company, as defined by Rule 229.10(f)(1), the supplementary financial information required by Item 302 of Regulation S-K is not required. 11 ITEM 9: CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE None. ITEM 9A:CONTROLS AND PROCEDURES (a)The General Partner, with the participation of the General Partner’s principal executive officer and principal financial officer, has evaluated the effectiveness of the design and operation of its disclosure controls and procedures with respect to the Partnership as of the end of the period covered by this annual report, and, based on their evaluation, has concluded that these disclosure controls and procedures are effective.There were no significant changes in the General Partner’s internal controls with respect to the Partnership or in other factors applicable to the Partnership that could significantly affect these controls subsequent to the date of the evaluation. (b)This annual report does not include a report of management’s assessment regarding internal control over financial reporting or an attestation report of the company’s registered public accounting firm due to a transition period established by rules of the SEC for newly public companies. ITEM 9B:OTHER INFORMATION None. 12 PART III ITEM 10: DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE (a)Identification of Directors and Executive Officers (i)The Partnership has no officers, directors, or employees.The Partnership’s affairs are managed by APM Funds (although it has delegated trading and investment authority to the Advisor and administrative duties to Altegris, which is wholly-owned by Altegris Capital).APM Funds’ principals are Altegris Capital, Jon C. Sundt, Robert J. Amedeo, Matthew C. Osborne, Richard G. Pfister, David P. Mathews, Jennifer Cutsinger and Elizabeth Hancuff.Of these principals, Messrs. Sundt, Amedeo, Osborne and Pfister are responsible for trading and operational decisions including, but not limited to, selecting the Partnership’s commodity trading advisor and allocating assets among clearing brokers, custodians, cash managers and other financial firms. Altegris Capital.Altegris Capital is owned by Messrs. Sundt (directly and indirectly through family trusts), Amedeo, Osborne and Pfister.Messrs. Sundt, Amedeo and Osborne founded Altegris Capital in February 2002.Mr. Pfister became a member in April 2004.Each of Messrs. Sundt, Amedeo, Osborne and Pfister is a director of APM Funds.Altegris Capital is a holding company and is not actively engaged in any business. Jon C. Sundt (age 48) is an officer and a director of APM Funds, becoming its President in October 2004, and prior to that serving as its Vice President from July 2002 to October 2004.During that period, he has also been (1) the President and a director of Altegris, an Introducing Broker, broker dealer and affiliate of APM Funds; (2) a managing member of Altegris Capital; and (3) the President of International Traders Research, Inc. (“ITR”), an affiliate of APM Funds, which provides informational, software and research services to its affiliates and their clients, and also to third party subscribers.Mr. Sundt attended the University of California San Diego.Mr. Sundt became a principal of APM Funds in July 2002 and became a branch manager and an associated person of APM Funds in October 2007. Robert J. Amedeo (age 56) is an officer and director of APM Funds, has been a Vice President of APM Funds since October 2004, and prior to that served as APM Funds’ President from July 2002 until October 2004.During that period, he has also been (1) an Executive Vice President and director of Altegris, an Introducing Broker and Broker-Dealer affiliate of APM Funds, (2) a managing member of Capital, and (3) an officer and director of ITR.In addition to his responsibilities as an officer and director of APM Funds and Altegris, Mr. Amedeo has pursued business development projects for the companies and their affiliates.Mr. Amedeo is a graduate of Northwestern University and received a Juris Doctor degree from DePaul University.He became a principal and associated person of Rockwell, the predecessor to APM Funds, in November 1985. Matthew C. Osborne (age 45) is an officer and director of APM Funds, and has held the office of Vice President of APM Funds since July 2002.During that period, he has also been (1) an Executive Vice President, a director of, and Chief Investment Officer for, Altegris, (2) a managing member of Altegris Capital, and (3) an officer and director of ITR.Mr. Osborne became a principal of APM Funds in July 2002. Richard G. Pfister (age 38) is an officer and director of APM Funds since October 2004, at which time he was appointed as a Vice President of APM Funds.He also became an Executive Vice President and a director of Altegris, in April 2004; he became a member of Altegris Capital on April 2004 and a manager in May 2008.Prior to April 2004, he was a registered representative of Altegris where his responsibilities, in addition to sales, included researching alternative investments, conducting due diligence, and providing support to institutional clientele.Mr. Pfister graduated from the University of San Diego and holds the Chartered Alternative Investments Analyst designation. David P. Mathews, Jennifer Cutsinger and Elizabeth Hancuff are each principals of APM Funds, but none participate in making trading, operational or management decisions for the Partnership. None of the individuals listed above currently serves as a director of a public company. (ii)Identification of Certain Significant Employees None. 13 (iii)Family Relationships None. (iv)Business Experience See above. (v)Involvement in Certain Legal Proceedings. None. (vi)Promoters and Control Persons Not Applicable. (b)Section 16(a) Beneficial Ownership Reporting Compliance APM Funds, Jon C. Sundt, Robert J. Amedeo, Matthew C. Osborne and Richard G. Pfister each filed initial reports on Form 3 after the Interests became registered under Section 12 of the Securities Exchange Act of 1934.No subsequent filings on Form 4 or Form 5 have been required as there have been no changes in beneficial ownership of the Partnership that would trigger Form 4 or Form 5 filing requirements during the period. (c)Code of Ethics The Partnership has no employees, officers or directors and is managed by APM Funds. APM Funds has adopted a Code of Ethics that applies to its principal executive officers and certain other persons associated with APM Funds. A copy of this Code of Ethics may be obtained at no charge by written request to APM Funds, 1202 Bergen Parkway, Suite 212, Evergreen, Colorado 80439. (d)Corporate Governance Not applicable. ITEM 11: EXECUTIVE COMPENSATION The Partnership has no officers, directors, or employees.None of the principals, officers, or employees of APM Funds or Altegris receives compensation from the Partnership.All persons serving in the capacity of officers or executives of APM Funds, the General Partner of the Partnership, are compensated by Altegris and/or Altegris Capital in respect of their respective positions with Altegris or Altegris Capital.APM Funds receives a monthly management fee equal to 1/12 of 1.25% of the management fee net asset value of the month-end capital account balances attributable to Class A and Class B Interests and equal to 1/12 of 0.75% of the management fee net asset value of the month-end capital account balances attributable to Institutional Interests.APM Funds also receives a monthly administrative fee equal to 1/12 of 0.333% of the management fee net asset value of the month-end capital account balances attributable to Class A and Class B Interests. Altegris receives continuing monthly compensation from the Partnership equal to 1/12 of 2% of the month-end net asset value of Class A Interests sold by Altegris. Altegris, in its capacity as Introducing Broker to the Partnership, may receive compensation for brokerage-related services.The Partnership will pay monthly brokerage charges equal to the greater of (A) actual commissions of $9.75 per round-turn (higher for certain exchanges or commodities) multiplied by number of round-turn trades, which amount includes other transaction costs; or (B) an amount equal to 0.125% of the management fee net asset value of all Interest holders’ month-end capital account balances (1.50% annually).If actual monthly commissions and transaction costs in (A) above are less than the amount in (B) above, the Partnership will pay the difference to the Introducing Broker as payment for brokerage-related services.In any month when the amount in (A) is greater than the amount in (B) above, the Partnership will pay only the amount described in (A) above. 14 The Partnership has no other compensation arrangements.There are no compensation plans or arrangements relating to a change in control of the Partnership or APM Funds. ITEM 12: SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS (a) Security ownership of certain beneficial owners Not applicable. (b) Security Ownership of Management The Partnership has no officers or directors.Under the terms of the Limited Partnership Agreement, the Partnership’s affairs are managed by APM Funds, which has delegated discretionary authority over the Partnership’s trading to QIM.As of February 28, 2010, APM Funds’ general partner interest in the Partnership was valued at $884, which constitutedapproximately 0%of the Partnership’s total assets.APM Funds and the principals of APM Funds may purchase Interests.As of February 28, 2010, the following principals of APM Funds owned Interests in the Partnership: Value Percentage*** Name Direct Indirect Direct Indirect APM Principals as a Group 0.001% 0.00002% Jon C. Sundt* 0.00002% Robert Amedeo** 0.001% * Held via a family trust. ** Held jointly with his spouse. *** “Percentage” is calculated based on the value of a Limited Partners’ capital account relative to the value of all Limited Partners’ capital accounts.The value of Interests and percentages are calculated on the basis of estimates of the Partnership’s net asset value as of February 28, 2010, the most recent date for which such estimates are available.The General Partner does not expect the final value of Interests or percentages to differ materially from what is reported above. (c) Changes in Control None. ITEM 13: CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE The Partnership does not engage in any transactions with APM Funds or its affiliates other than in respect of the services and payment of fees therefor described above in Item 1. The Partnership paid to APM Funds monthly management fees totaling $43,291 for the year ended December 31, 2009.The Partnership paid to APM Funds administrative fees totaling $10,149 for the year ended December 31, 2009. The Partnership paid to Altegris monthly continuing compensation of $36,866 for the year ended December 31, 2009.In addition, Altegris, in its capacity as the Introducing Broker for the Partnership, receives from the Partnership’s clearing broker the following compensation: (i) a portion of the brokerage commissions paid by the Partnership to Newedge USA, and of the interest income earned on Partnership’s assets held atNewedge USA, equal to $30,724 for the year ended December 31, 2009. 15 The Partnership has not and does not make any loans to the General Partner, its affiliates, their respective officers, directors or employees or the immediate family members of any of the foregoing, or to any entity, trust or other estate in which any of the foregoing has any interest, or to any other person. None of the General Partner, its affiliates, their respective officers, directors and employees or the immediate family members of any of the foregoing, or any entity trust or other estate in which any of the foregoing has any interest has, to date, sold any asset, directly or indirectly, to the Partnership. The Partnership has no directors, officers or employees and is managed by the General Partner.The General Partner is managed by certain of its principals, none of whom is independent of the General Partner. ITEM 14: PRINCIPAL ACCOUNTING FEES AND SERVICES The following table sets forth the fees billed to the Partnership for professional audit services provided by Spicer Jeffries LLP, the Partnership’s independent registered public accountant, for the audit of the Partnership’s annual financial statements for the year ended December31, 2009. FEE CATEGORY Audit Fees $22,000* Audit-Related Fees - Tax Fees All Other Fees - TOTAL FEES * Amount expected to be billed for 2009 services. Audit Fees consist of fees paid to Spicer Jeffries LLP for (i) the audit of APM – QIM Futures Fund, L.P.’s annual financial statements included in the annual report on Form 10-K, and review of financial statements included in the quarterly reports on Form 10-Q and filed on APM – QIM Futures Fund, L.P.’s current reports on Form 8-K; and (ii) services that are normally provided by the Independent Registered Public Accountants in connection with statutory and regulatory filings of registration statements. Tax Fees consist of fees paid to Spicer Jeffries LLP for professional services rendered in connection with tax compliance and Partnership income tax return filings. The board of directors of APM Funds pre-approves the engagement of the Partnership’s auditor for all services to be provided by the auditor. 16 PART IV ITEM 15: EXHIBITS, FINANCIAL STATEMENT SCHEDULES Financial Statements The financial statements and balance sheets required by this Item are included herewith, beginning after the signature page hereof, and are incorporated into this Item 15. Exhibits The following documents (unless otherwise indicated) are filed herewith and made part of this registration statement. Exhibit Designation Description * 3.1 Certificate of Formation of APM – QIM Futures Fund L.P. * 4.1 Limited Partnership Agreement of APM – QIM Futures Fund L.P. * 10.1 Agreement with Quantitative Investment Management LLC * 10.2 Selling Agency Agreement between APM – QIM Futures Fund L.P. and Altegris Investments Inc. Rule 13a-14(a)/15d-14(a) Certification Section 1350 Certification * This exhibit is incorporated by reference to the exhibit of the same number and description filed with the Partnership’s Registration Statement (File No. 000-53815) filed on November 2, 2009 on Form 10-12G under the Securities Exchange Act of 1934. 17 SIGNATURES Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized. Dated:March30, 2010 APM – QIM FUTURES FUND, L.P. By:ALTEGRIS PORTFOLIO MANAGEMENT, INC. By:/s/ Jon C. Sundt Name:Jon C. Sundt Title:Principal Executive and Principal Financial Officer By:/s/ Matthew C. Osborne Name:Matthew C. Osborne Title:Vice President and Secretary By:/s/ Richard G. Pfister Name:Richard G. Pfister Title:Vice President 18 APM - QIM FUTURES FUND, L.P. FINANCIAL STATEMENTS YEAR ENDED DECEMBER 31, 2009 TABLE OF CONTENTS PAGES Independent Auditor’s Report 2 Financial Statements Statement of Financial Condition 3 Condensed Schedule of Investments 4-5 Statement of Operations 6 Statement of Changes in Partners’ Capital (Net Asset Value) 7 Notes to Financial Statements 8 - 19 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Partners of APM-QIM Futures Fund, L.P. We have audited the accompanying statements of financial condition, including the condensed schedules of investments of APM-QIM Futures Fund, L.P. (the "Partnership") as of December 31, 2009 and the related statements of operations and changes in partners' capital for the period of inception (October 7, 2009) through December 31, 2009.These financial statements are the responsibility of the Partnership's management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with standards of Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes consideration of internal control over financial reporting as a basis for designing audit opinion on the effectiveness of the Partnership's internal control over financial reporting.Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluation the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of APM-QIM Futures Fund, L.P. as of December 31, 2009 and the results of its operations and changes in partners' capital for the year period of inception (October 7, 2009) through December 31, 2009 in conformity with accounting principles generally accepted in the United States of America. Greenwood Village, Colorado March 29, 2010 /s/ Spicer Jeffries LLP 2 APM – QIM FUTURES FUND, L.P. STATEMENT OF FINANCIAL CONDITION DECEMBER 31, 2009 ASSETS Equity in Newedge USA, LLC account: Cash $ Unrealized gain on open commodity futures contracts Cash and cash equivalents Investment securities at value (cost - $26,186,051) Receivable from General Partner (Note 2) Interest receivable Total assets $ LIABILITIES Commissions payable $ Management fee payable (Note 2) Administrative fee payable (Note 2) Service fees payable (Note 2) Subscriptions received in advance Other liabilities Total liabilities $ PARTNERS’ CAPITAL (NET ASSET VALUE) General Partner Limited Partners Total partners’ capital (Net Asset Value) Total liabilities and partners’ capital $ See accompanying notes 3 APM – QIM FUTURES FUND, L.P. CONDENSED SCHEDULE OF INVESTMENT DECEMBER 31, 2009 INVESTMENT SECURITIES Face Value Maturity Date Description Value % of Partners Capital Fixed Income Investments U.S Government Agency Bonds and Notes $ 11/4/2011 Federal Farm Credit Bank, 1.24% $ % 10/19/2011 Federal Home Loan Bank, 1.25% % 12/9/2011 Federal Home Loan Bank, 1.05% % 11/10/2011 Federal Home Loan Mortgage Corporation, 1.20% % Total U.S. Government Agency Bonds and Notes (cost - $9,104,746) % Corporate Notes and Repurchase Agreements $ 1/6/2010 American Honda Finance Corp Disc Note, 0.15% % 1/4/2010 Avery Dennison Corp Disc Note, 0.15% % 1/4/2010 Bank of America Repo, 0.01% % 1/4/2010 BMW US Capital Disc Note, 0.30% % 1/12/2010 BNP Paribas Financial Inc Disc Note, 0.14% % 1/13/2010 Chevron Corp Note, 0.07% % 1/4/2010 Devon Energy Corp Disc Note, 0.18% % 1/11/2010 Dexia Delaware LLC Disc Note, 0.29% % 1/6/2010 Public Svc Co of NC Disc Note, 0.30% % 1/4/2010 Societe General North America Inc Disc Note, 0.03% % 1/4/2010 Spectra Energy Capital Disc Note, 0.13% % 1/8/2010 Toyota Motor Credit Corp Disc Note, 0.15% % 1/5/2010 Vodafone Group PLC Disc Note, 0.23% % 1/4/2010 Volkswagen of America Disc Note, 0.30% % 1/5/2010 Vulcan Materials Co New Disc Note, 0.30% % 1/4/2010 Wellpoint Inc, 0.20% % 1/6/2010 XTO Energy Inc Disc Note, 0.20% % Total Corporate Notes and Repurchase Agreements (cost - $17,081,305) % Total Investment Securities (cost - $26,186,051) $ % See accompanying notes 4 APM – QIM FUTURES FUND, L.P. CONDENSED SCHEDULE OF INVESTMENT (continued) DECEMBER 31, 2009 Range of Expiration Dates Number of Contracts Value % of Partners Capital Long Futures Contracts: Agriculture Mar-10 86 $ % Currencies Mar-10 54 % Energy Feb-10 22 ) )% Interest Rates Mar-10 2 % Metals Feb 10 – Mar 10 23 ) )% Stock Indices Mar-10 78 ) )% Total Long Futures Contracts ) )% Short Futures Contracts Agriculture Mar-10 18 ) )% Currencies Mar-10 % Interest Rates Mar 10 – Sept 10 % Metals Mar-10 7 % Stock Indices Jan 10 – Mar 10 13 ) )% Treasury Rates Mar-10 % Total Short Futures Contracts % Total Futures Contracts $ % See accompanying notes 5 APM – QIM FUTURES FUND, L.P. STATEMENT OF OPERATIONS FOR THE PERIOD OCTOBER 7, 2009 (INCEPTION OF TRADING) TO DECEMBER 31, 2009 TRADING GAINS (LOSSES) Gain (loss) on trading of commodity futures Realized $ ) Change in unrealized Brokerage commissions ) (Loss) from trading futures ) Gain (loss) on trading of securities Realized Change in unrealized ) (Loss) from trading securities ) Foreign currency translation gains Total trading (losses) ) NET INVESTMENT INCOME (LOSS) Income Interest income Expenses Management fee (Note 2) Administrative fee (Note 2) Service fees (Note 2) Professional fees Total expenses before operating expense cap Expenses exceeding operating expense cap (Note 2) ) Net expenses Net investment loss ) NET LOSS $ ) See accompanying notes 6 APM – QIM FUTURES FUND, L.P. STATEMENT OF CHANGES IN PARTNERS’ CAPITAL (NET ASSET VALUE) FOR THE PERIOD OCTOBER 7, 2009 (INCEPTION OF TRADING) TO DECEMBER 31, 2009 Limited Partners Total Class A Class B Institutional Interests Special Interests General Partner Trading $
